Citation Nr: 0837564	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased disability rating for a 
service-connected seizure disorder currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service-connection for PTSD 
and increased the veteran's evaluation for his service-
connected seizure from 10 to 20 percent disabling.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity; 
however, there is no evidence that the veteran's PTSD results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and, an inability to establish and maintain 
effective relationships..

2.  There is no objective evidence that the veteran's seizure 
disorder resulted in at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8910 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

With regard to the veteran's claim for an increased 
evaluation for his service-connected PTSD, as discussed 
above, this appeal arises from the veteran's disagreement 
with the initial evaluation following the grant of service 
connection for PTSD.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the veteran's claim for service connection was ultimately 
granted, the Board also finds that VA does not run afoul of 
the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

With regard to the veteran's claim for an increased 
evaluation for his service-connected seizure disorder, the 
Board notes that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a March 2003 letter notified the veteran that 
he must submit evidence that his service-connected disability 
had increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the veteran's employment and daily 
life, that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, or to the 
diagnostic criteria for establishing a higher rating for his 
service connected seizure disorder.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  With regard to the 
effect of the seizure disorder on the veteran's employment 
and daily life, the veteran clearly had actual knowledge of 
this element.  His statements demonstrate this awareness.  
For example, in his September 2003 statement, the veteran 
stated that his symptoms had increased greatly and that he 
was unable to work due to his seizures.  In addition, at his 
March 2007 VA examination, the veteran told the examiner that 
he continued to drive because he is currently on medications 
for his seizures.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an April 2004 statement 
of the case (SOC) provided the veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected seizure disorder, and that subsequently, in 
March 2005, a supplemental statement of the case (SSOC) was 
issued.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

As to notice that his disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent, the Board 
notes that the veteran did not receive notice of this 
element.  However, the Board also finds that this error was 
non-prejudicial.  In this regard, the Board notes that the 
ratings schedule is the sole mechanism by which a veteran can 
be rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  The veteran's seizure 
disorder is rated under Diagnostic Code 8910, 38 C.F.R. §§ 
4.124a.  In his September 2003 notice of disagreement, (NOD), 
the veteran referenced the applicable rating criteria and 
referenced the specific ratings assigned for particular 
symptoms.  In addition, in the Appellant's Brief submitted by 
the veteran's representative in October 2008, it is argued 
that the medical evidence available supports the veteran's 
argument that his service connected disability is of a 
greater severity than that which he is being compensated for 
and that the Board should grant him a percentage of 
compensation consistent with his disability.  These argument 
show actual knowledge on the part of the veteran and his 
representative that the veteran's disability is rated based 
on the severity of disability and that there are different 
levels of compensation commensurate with the severity of the 
disability.  The essence of the arguments of the veteran and 
his representative is that the veteran's disability is of 
such severity that he should be given a higher disability 
rating.  The Board, therefore, finds that the error in not 
providing notice of this element and also the error in not 
providing notice pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) is not prejudicial.  See Sanders 487 
F.3d 881.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified VA and non-VA 
treatment records are on file.  A decision from the Social 
Security Administration has also been obtained along with 
records it considered in making its decision.  The veteran 
has at no time referred to records that he wanted VA to 
obtain or that he felt were relevant to the claim that VA has 
not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
veteran VA examinations in June 2003, December 2004, March 
2007 and May 2008 to evaluate his service-connected 
disabilities.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ." Fenderson, 12 Vet. App. at 126. If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

I.  PTSD 

In this case, the veteran's PTSD has been assigned a 30 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 50 percent disability rating for 
PTSD.  Although the veteran does not meet all of the criteria 
set forth under Diagnostic Codes 9411 for a 50 percent 
rating, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.

In this case, the veteran has been assigned GAF scores 
ranging from 40 - 50.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The evidence of record establishes steady symptoms of 
depression, nightmares, preoccupation with Vietnam, startle 
response, agitation, isolation, paranoid ideation, memory 
impairment, avoidance of war-related news or movies and a 
prior history of suicidal ideation.  The Board observes that 
these symptoms existed when the veteran filed his claim in 
May 2003, and have, for the most part, remained constant 
since that time, although a slight improvement of symptoms 
was noted in recent VAMC treatment records when the veteran 
complied with his medication regimen.  In addition, as 
evidenced by the veteran's assigned GAF scores ranging 
between 40 to 50, the severity of his PTSD is indicative of 
serious to major impairment.

Socially, the record reflects that the veteran had been 
divorced twice, and that he was not in a relationship at the 
time of his most recent VA examination in May 2008.  At that 
examination, the veteran stated that he has 4 children and 
that he does not have a good relationship with them.  
However, his VAMC treatment records note that he used to live 
with his daughter and that she now lives next door to him.  
An August 2007 VAMC treatment record indicates that the 
veteran got along well with his two daughters but not with 
his two sons.  The veteran stated at his May 2008 and March 
2007 VA examinations that he was isolated.  The veteran 
indicated to the March 2007 VA examiner that he did not have 
any activities or leisure pursuits.  The veteran also has a 
long standing history of drug and alcohol abuse, and he 
served approximately 22 years in jail for aggravated robbery 
and drug offenses between 1972 and 2002.

However, the veteran's most recent VAMC treatment records 
indicate a less severe disability picture.  A June 2008 VAMC 
treatment note states that the veteran sees his daughter 
nearly every day, and that she is doing well.  In addition, 
the veteran indicated that he talks to his mother often and 
she was coming to visit him for one week.  The veteran also 
indicated that he spent most of his time watching TV and 
visiting his daughter, and that he enjoyed watching sports on 
TV.  Similarly, an April 2008 treatment note indicated that 
the veteran had a few fairly good friends and had been 
getting outside more often.  A March 2008 treatment record 
notes that the veteran enjoys seeing his grandchildren and 
great-grandchildren, and that they kept him going.

Thus, the Board finds it is clear that manifestations of the 
veteran's PTSD has resulted in significant social impairment 
which may best be described as difficulty in establishing and 
maintaining effective social relationships, as contemplated 
by the criteria for a 50 percent evaluation.  However, an 
inability to establish social relationships or total social 
impairment, as contemplated by a 70 or 100 percent rating 
respectively, is clearly not demonstrated.

Industrially, the record reflects that the veteran has not 
worked in approximately 15 years, and that he receives Social 
Security Administration (SSA) disability benefits as result 
of his anxiety disorder (PTSD) and substance dependence 
disorder.  Previously, he spent a brief period of time 
working as a dental assistant.  The veteran has contended in 
numerous statements that he cannot work because of his PTSD.  
However, the record reflects that the veteran also has a 
long-standing history of incarceration as well as drug and 
alcohol abuse, and it appears that these factors also 
contributed to his inability to maintain any form of gainful 
employment.  In this regard, the December 2004 VA examiner 
indicated that it was difficult to assess the veteran's 
occupational functioning because he had reduced chances for 
employment due to his prison record and his age.  However, 
the December 2004 VA examiner also noted that the veteran was 
not motivated to find a job, that he had little incentive to 
work and that he was unwilling to look at the contributions 
of his poor work record and drug history as contributing 
factors to his current unemployment.  The examiner noted a 
lack of clarity about the reasons why the veteran did not 
continue in any of his past jobs.  In other words, while the 
symptoms of the veteran's PTSD may have effected his 
employability, it very clear that his continued unemployment 
is the result of a myriad of factors that exist separately 
from his PTSD including his age, employment history (poor 
work record), substance abuse problems, and prison record.

The Board therefore finds that the veteran's PTSD symptoms 
that contribute to his unemployability, such as depression, 
increased agitation and startle response, are indicative of 
difficulty in establishing and maintaining occupational 
relationships, as contemplated by the criteria for a 50 
percent evaluation.  

The symptoms of the veteran's PTSD do not support the 
assignment of a 70 percent rating, however. Recognition is 
given to the fact that at the time of the May 2008 and March 
2007 VA examinations, the veteran indicated that he had three 
suicide attempts in the past year, and his treatment records 
indicate approximately 8 or 9 past suicide attempts.  The 
March 2007 VA examiner also noted that the veteran did not 
take care of himself, noting that the veteran stated that he 
often did not feel like shaving or taking a shower.  Suicidal 
ideation and neglect of personal appearance and hygiene are 
enumerated under the criteria for the evaluation of a 70 
percent evaluation for PTSD.  The clinical evidence does not 
reflect that symptoms such as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
difficulty in adapting to stressful circumstances; gross 
impairment in thought process or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; memory loss for 
names of close relatives, own occupation, or own name.  

The symptoms described above and the GAF scores assigned, 
ranging from 40 - 50, are not consistent with a 70 percent or 
total schedular evaluation.  As noted above, the veteran's 
GAF score is indicative of serious to major, but not total, 
social and occupational impairment.  The record establishes 
that the veteran has maintained a fairly steady relationship 
with his clinical providers.  Although the veteran testified 
that he is depressed and isolated, he continues to visit his 
daughter frequently and stated that he enjoys seeing his 
grandchildren and grandchildren.  The veteran lives alone, 
evidencing that he is capable of independently performing 
daily tasks, without any indication of grossly inappropriate 
behavior.  Indeed, as discussed above, the veteran's VAMC 
treatment records indicate that his PTSD symptoms seem to 
have recently improved due to medication.  The veteran's VAMC 
records indicate that in addition to visiting his daughter, 
he frequently talks to his mother, has several friends in the 
area, and that he enjoys watching sports on TV.  The evidence 
also demonstrates that the veteran has not recently had any 
DUI arrests or additional legal problems since his last 
incarceration.  

Again, a 70 percent evaluation is warranted when there is 
inability to establish and maintain effective relationships, 
and a total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him unable to establish and maintain effective 
relationships, totally incapable of any social interaction, 
or utterly unemployable.  The veteran's difficulty finding 
employment has instead been attributed to his age, poor work 
history, problems with substance abuse, and prison record.  
There is no competent opinion indicating that the veteran's 
PTSD results in total occupational or social impairment or an 
inability to establish and maintain effective relationships.  

In fact, the evidence of record is contrary to such a 
finding.  There is no indication that the veteran is violent 
or a threat to others.  An August 2007 VAMC treatment record 
provides that although the veteran admitted to vague 
homicidal ideation, this was not directed toward anyone in 
particular and he had no plans or intentions of harming 
anyone.  Moreover, as noted above, the veteran has stated 
that he enjoys getting out more, watching sports, and 
visiting his daughter, grandchildren and great-grandchildren.  
An inability to establish or maintain social relationships 
has not been demonstrated.

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 50 percent evaluation are met.  However, 
the criteria for a 70 percent or total schedular evaluation 
are not met, as there is no clinical indication that the 
veteran is unable to establish and maintain effective social 
and occupational relationships.  The veteran performs 
independently the activities of daily living, and he has been 
deemed competent to handle his finances for VA purposes.  The 
GAF score assigned reflects serious to major, but not totally 
incapacitating severity of PTSD.  

Recognition is given to the fact that the veteran had a 
period of psychiatric hospitalization in August 2005 and 
March 2007, which could denote exacerbations of the veteran's 
PTSD symptoms.  However, while the hospitalization in August 
2005 was for anger management issues, it was also noted that 
the veteran's problems were related to his alcohol 
dependence.  His hospitalization in March 2007 was for 
alcohol detoxification.  The record therefore contains no 
evidence showing the veteran is entitled to a higher rating 
at any point during the instant appeal; therefore no staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, the Board finds that a 50 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for PTSD.  38 C.F.R. §§ 4.125 
and 4.130, Diagnostic Code 9411.  

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a 70 percent or total schedular evaluation for 
PTSD are not met for any portion of the appeal period.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.

II.  Seizure Disorder 

The veteran's seizure disorder is currently assigned a 20 
percent evaluation pursuant to Diagnostic Code 8910.  A 20 
percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months.  A 40 percent rating is assigned when 
there is at least 1 major seizure in the last 6 months or 2 
in the last year, or averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly.  A 100 percent rating is warranted 
when the disability averages at least 1 major seizure per 
month over the last year.  See 38 C.F.R. § 4.124a, DC 8910.

A major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  See 38 C.F.R. § 4.124a, Notes 1 and 2. 

In considering all of the evidence under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to an increased rating for his 
service-connected seizure disorder.  In this regard the Board 
notes that the veteran underwent a VA examination in March 
2007.  At that examination, the veteran reported that he 
experienced up to 5 or 6 episodes of grand mal seizures per 
year, that the seizures lasted 3 to 4 minutes each, and that 
he has a loss of consciousness with each seizure.  However, 
the examiner noted that the veteran has had multiple CT and 
MRI scans of his brain, as well as EEG testing in the past, 
and that per the veteran's own admission, these were 
essentially negative.  In addition, the examiner noted that 
the veteran continues to drive despite the fact that he 
continues to experience seizures, and that he is currently on 
medication for his seizures.  

The veteran also underwent a VA examination for his seizure 
disorder in December 2004.  At that time, the veteran 
reported that he had approximately 4 major seizures per year.  
The examiner also noted that the veteran was not restricted 
from driving secondary to his seizures, and that a previous 
EEG in June 2003 was normal.  The examiner also noted that on 
neurological examination, the veteran's cranial nerves II - 
XII were grossly intact, and that there were no focal, motor 
or sensory deficits.  

At his June 2003 VA examination, the veteran reported that 
his seizures had increased from approximately 2 per year to 
approximately 4 or 5 per year.  At that time, he stated that 
he had had 3 grand mal seizures, lasting about 10 minutes 
each, and his post-ictal state lasted for greater than 60 
minutes.  The veteran also reported a history of petit mal 
seizures, lasting for approximately 3 to 4 minutes each.  The 
examiner noted that the seizure log from the Ohio Department 
of Rehabilitation and Corrections, where the veteran had been 
incarcerated, noted that the veteran had 5 seizures in 2001 
and 2 seizures in 2002.  However, records from the 
correctional institution also showed low levels of Tegretol, 
the veteran's seizure medication, in his blood, thus 
suggesting non-compliance with his medication regimen.  
Furthermore, the veteran denied any significant effect of his 
seizure disorder on his daily activity.  

Although the veteran has reported an increase in the number 
of seizures he experiences per year, the Board notes that the 
objective medical evidence of record does not corroborate the 
veteran's claims.  VAMC outpatient treatment records, dated 
through June 2008, do not document frequent seizures.  In 
addition, a June 2008 treatment note states that the 
veteran's seizure disorder is stable on medication, whereas 
the June 2003 VA examiner indicate that the veteran's 
increase in seizures was possibly due to non-compliance with 
his medication regimen.  Furthermore, the veteran continues 
to drive a motor vehicle despite his reported frequency of 
seizures, and no limitation of function has been reported due 
to frequency of seizures in the veteran's treatment records.  

The Board observes the veteran's statements that his service-
connected seizure disorder has increased in severity and 
therefore warrants a higher evaluation.  However, the 
objective medical evidence of record does not support the 
veteran's contentions.  In other words, the competent medical 
evidence of record does not show that the veteran has 
experienced at least 1 major seizure in the last 6 months or 
2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly.

Additionally, the record contains no evidence showing the 
veteran was entitled to an increased rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Therefore, the Board finds that veteran's level of disability 
more closely approximates the criteria for a 20 percent 
rating and a higher rating is not warranted for the veteran's 
service connected seizure disorder.  Therefore, the veteran's 
claim for a disability rating in excess of 20 percent for his 
service-connected seizure disorder must be denied.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8910.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD and/or 
seizure disorder have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation of 50 percent for 
service-connected PTSD is granted, subject to law and 
regulations governing an award of monetary compensation.

Entitlement to an increased disability rating for a service-
connected seizure disorder, currently rated as 20 percent 
disabling, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


